DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 2 October 2020:
	Claims 1, 5, 8, 10-11, 16, 20 and 22-25 are amended.
	Claims 7, 13-15, 17-19 and 21 are canceled.
	Claims 1-6, 8-12, 16, 20 and 22-25 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 9 February 2021:
a.	Applicant’s arguments that Andrade does not suggest that the digital signature of the VNF package or the network service definition is stored in the blockchain has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Andrade, Paragraph [0024], see “One type of distributed ledger is a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data.”
b.	Applicant’s arguments that at least the third element of the prima facie case of obviousness has not been met, since the prior art excerpts, as relied upon by the Examiner, fail to teach or suggest all of the claim limitations has been fully considered but is deemed not persuasive. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKANO et al. (U.S. PGPub. 2018/0026794), hereinafter Nakano, in view of Andrade (U.S. PGPub. 2018/0248699). 

	Regarding claim 1, Nakano teaches A method, comprising:
	identifying, by a system, a virtual network function (VNF) package or a network service definition for performing integrity verification (Nakano, Paragraph [0081], see “the virtual network system 100 includes an instructor 101, an authenticator 102, and a setting unit 103. The instructor 101 instructs to activate or change a virtual network function 122…of providing a virtual network service 110. Based on authentication information 121 for authenticating the provider of the virtual network function 122 at the time of registration of the virtual network function 122, the authenticator 102 authenticates whether the virtual network function 122 instructed to be activated or changed has been validly registered or updated”, where the virtual network system 100 is identifying a virtual network function package for performing integrity verification by means of authentication) (Nakano, Paragraph [0122], see “in step S419, using the acquired VNF data with the digital signature and the acquired verification key (public key), the control apparatus 310 determines whether the digital signature is valid or invalid”, where “determines whether the digital signature is valid or invalid” is being read as performing integrity verification);
	computing, by the system, a digital signature of the VNF package or the network service definition that allows verification of an integrity of the VNF package or the network service definition (Nakano, Paragraph [0119], see “FIG. 4A is a sequence chart showing the operation procedure of the virtual network system 200 according to this example embodiment…the control apparatus 310 generates a digital signature, and determines validity/invalidity”);
	storing, by the system, the digital signature (Nakano, Paragraph [0099], see “the VNF database 330 stores a VNF with a digital signature to be searchable, and the authentication server 320 holds a verification key (public key) corresponding to the VNF with the digital signature”); and
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed (Nakano, Paragraph [0099], see “If the operator authenticated by the system instructs to activate or change the VNF stored in the VNF database 330 from the operator terminal 210, the operation management apparatus 350 sends a VNF activation or change instruction to the control apparatus 310. The VNF activation or change instruction is added with an identifier…for identifying the VNF”) (Nakano, Paragraph [0101], see “Upon receiving the VNF activation or change instruction, the control apparatus 310 searches for the target .
	Nakano does not teach the following limitation(s) as taught by Andrade: storing, by the system, the digital signature in a blockchain;
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed from the blockchain.
	(Andrade, Paragraph [0024], see “One type of distributed ledger is a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, by implementing techniques for providing a universal decentralized solution for verification of users with cross-verification features, comprising of storing a digital signature in a blockchain, disclosed of Andrade
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of storing a digital signature in a blockchain. This allows for a more organized security management and efficiency of the overall system by storing the digital signature in the blockchain so that the entity that the VNF package is provided to is capable of verifying the integrity of the VNF package using the digital signature stored in the blockchain (Andrade, Paragraph [0024]). 

	Regarding claim 2, Nakano as modified by Andrade teaches The method of claim 1, wherein the system includes a plurality of entities each dedicated to performing a portion of the integrity verification (Nakano, Paragraph [0101], see “The control apparatus 310 then authenticates the digital signature. Note that in this example embodiment, the control apparatus 310 performs calculation for authentication of the digital signature. However, the authentication server 320 may perform all processes related to authentication, and return the result to the control apparatus 310”) (Nakano, Paragraph [0122], see “In step S415, the authentication server 320 extracts a verification key (public key) corresponding to the target VNF or a VNF provider…and transmits it to the control apparatus 310. In step S417, the control apparatus 310 acquires the verification key (public keys). Then, in step S419, using the acquired VNF data with the digital signature and the acquired verification key (public key), the control apparatus 310 determines whether the digital signature is valid or invalid”, where the system includes a plurality of entities (authentication server 320 and control apparatus 310) each dedicated to performing a portion of the integrity verification).

	Regarding claim 3, Nakano as modified by Andrade teaches The method of claim 1, wherein the system includes one entity dedicated to performing the integrity verification (Nakano, Paragraph [0101], see “The control apparatus 310 then authenticates the digital signature. Note that in this example embodiment, the control apparatus 310 performs calculation for authentication of the digital signature. However, the authentication server 320 may perform all processes related to authentication, and return the result to the control apparatus 310”, where “the authentication server 320 may perform all processes related to authentication” is being read as the system including one entity (authentication server 320) dedicated to performing the integrity verification).

	Regarding claim 16, Nakano teaches A non-transitory computer readable medium storing computer code executable by a computer processor to perform a method comprising (Nakano, Paragraph [0311], see “the present invention incorporates at least a non-transitory computer readable medium storing a program that causes a computer to execute processing steps included in the above-described example embodiments”):
	identifying a virtual network function (VNF) package or a network service definition for performing integrity verification (Nakano, Paragraph [0081], see “the virtual network system 100 includes an ;
	computing a digital signature of the VNF package or the network service definition that allows verification of an integrity of the VNF package or the network service definition (Nakano, Paragraph [0119], see “FIG. 4A is a sequence chart showing the operation procedure of the virtual network system 200 according to this example embodiment…the control apparatus 310 generates a digital signature, and determines validity/invalidity”);
	storing the digital signature (Nakano, Paragraph [0099], see “the VNF database 330 stores a VNF with a digital signature to be searchable, and the authentication server 320 holds a verification key (public key) corresponding to the VNF with the digital signature”); and
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed (Nakano, Paragraph [0099], see “If the operator authenticated by the system instructs to activate or change the VNF stored in the VNF database 330 from the operator terminal 210, the operation management apparatus 350 sends a VNF activation or change instruction to the control apparatus 310. The VNF activation or change instruction is added with an identifier…for identifying the VNF”) (Nakano, Paragraph [0101], see “Upon receiving the VNF activation or change instruction, the control apparatus 310 searches for the target VNF with the digital signature from the VNF database 330, and reads out the corresponding verification key (public key) from the authentication server 320. The control apparatus 310 then authenticates the digital signature”, where the system provides the VNF package to an entity that accesses the digital signature of the VNF package and verifies the integrity, where “control apparatus 310” is being read as the entity capable of verifying the integrity of the VNF package and where the control apparatus 310 searches for the digital signature from the VNF database and then authenticates the digital signature, which verifies the integrity of the VNF package).
	Nakano does not teach the following limitation(s) as taught by Andrade: storing, by the system, the digital signature in a blockchain;
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed from the blockchain.
	(Andrade, Paragraph [0024], see “One type of distributed ledger is a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, by implementing techniques for providing a universal decentralized solution for verification of users with cross-verification features, comprising of storing a digital signature in a blockchain, disclosed of Andrade
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of storing a digital signature in a blockchain. This allows for a more organized security management and efficiency of the overall system by storing the digital signature in the blockchain so that the entity that the VNF package is provided to is capable of verifying the integrity of the VNF package using the digital signature stored in the blockchain (Andrade, Paragraph [0024]). 

	Regarding claim 20, Nakano teaches A system, comprising:
	memory storing computer instructions; and
	one or more computer processors that execute the computer instructions to perform a method comprising (Nakano, Paragraph [0311], see “the present invention incorporates at least a non-transitory computer readable medium storing a program that causes a computer to execute processing steps included in the above-described example embodiments”):  
	identifying a virtual network function (VNF) package or a network service definition for performing integrity verification (Nakano, Paragraph [0081], see “the virtual network system 100 includes an instructor 101, an authenticator 102, and a setting unit 103. The instructor 101 instructs to activate or change a virtual network function 122…of providing a virtual network service 110. Based on authentication information 121 for authenticating the provider of the virtual network function 122 at the time of registration of the virtual network function 122, the authenticator 102 authenticates whether the virtual network function 122 instructed to be activated or changed has been validly registered or updated”, where the virtual network system 100 is identifying a virtual network function package for performing integrity verification by means of authentication) (Nakano, Paragraph [0122], see “in step S419, using the acquired VNF data with the digital signature and the acquired verification key (public key), the control apparatus 310 determines whether the digital signature is valid or invalid”, where “determines whether the digital signature is valid or invalid” is being read as performing integrity verification);
	computing a digital signature of the VNF package or the network service definition that allows verification of an integrity of the VNF package or the network service definition (Nakano, Paragraph [0119], see “FIG. 4A is a sequence chart showing the operation procedure of the virtual network system 200 according to this example embodiment…the control apparatus 310 generates a digital signature, and determines validity/invalidity”);
	storing the digital signature (Nakano, Paragraph [0099], see “the VNF database 330 stores a VNF with a digital signature to be searchable, and the authentication server 320 holds a verification key (public key) corresponding to the VNF with the digital signature”); and
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed (Nakano, Paragraph [0099], see “If the operator authenticated by the system instructs to activate or change the VNF stored in the VNF database 330 from the operator terminal 210, the operation management apparatus 350 sends a VNF activation or change instruction to the control apparatus 310. The VNF activation or change instruction is added with an identifier…for identifying the VNF”) (Nakano, Paragraph [0101], see “Upon receiving the VNF activation or change instruction, the control apparatus 310 searches for the target VNF with the digital signature from the VNF database 330, and reads out the corresponding verification key (public key) from the authentication server 320. The control apparatus 310 then authenticates the digital signature”, where the system provides the VNF package to an entity that accesses the digital signature of the VNF package and verifies the integrity, where “control apparatus 310” is being read as the entity capable of verifying the integrity of the VNF package and where the control apparatus 310 searches for the digital signature from the VNF database and then authenticates the digital signature, which verifies the integrity of the VNF package).
	Nakano does not teach the following limitation(s) as taught by Andrade: storing, by the system, the digital signature in a blockchain;
	providing, by the system, the VNF package or the network service definition to an entity that accesses the digital signature of the VNF package or the network service definition from the blockchain and verifies the integrity of the VNF package or the network service definition by using the digital signature of the VNF package or the network service definition accessed from the blockchain.
	(Andrade, Paragraph [0024], see “One type of distributed ledger is a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, by implementing techniques for providing a universal decentralized solution for verification of users with cross-verification features, comprising of storing a digital signature in a blockchain, disclosed of Andrade
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of storing a digital signature in a blockchain. This allows for a more organized security management and efficiency of the overall system by storing the digital signature in the blockchain so that the entity that the VNF package is provided to is capable of verifying the integrity of the VNF package using the digital signature stored in the blockchain (Andrade, Paragraph [0024]). 


Claims 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Andrade, in further view of Fargano et al. (U.S. PGPub. 2015/0288541), hereinafter Fargano. 

	Regarding claim 4, Nakano as modified by Andrade teaches The method of claim 1, wherein a verified VNF package, resulting from the entity verifying the integrity of the VNF package, is added to a communication server provider (CSP) (Nakano, Paragraph [0012], see “a setting unit that sets, when said authenticator authenticates that the virtual network function has been validly registered or updated, the instructed virtual network function as the one of the functions included in the virtual network service”, where “validly registered or updated” is being read as a verified VNF package and where “a setting unit that sets…the instructed virtual network function as the one of the functions included in the virtual network service” is being read as adding the verified VNF package to a communication service provider catalog, where “virtual network service” is being read as a communication service provider) (Nakano, Paragraph [0032], see “selects a target virtual network service from the plurality of virtual network services and transmits at least a virtual network function to be registered and an identifier of a provider of the virtual network function to be registered”, where “selects a target virtual network service…and transmits at least a virtual network function to be registered” is being read as registering (adding) a VNF package to a virtual network service (communication service provider) database/catalog) (Nakano, Paragraph [0218], see “If the result of authentication using the digital signature is valid, the VNF in the VNF database 330 is read out, the third party terminal 910 sends an update instruction, and then processing of registering the updated VNF added with the digital signature in the VNF database 330 is performed again”, where “update instruction” is being read as adding the verified VNF package to a communication service provider database/catalog).
	Nakano as modified by Andrade do not teach the following limitation(s) as taught by Fargano: The method of claim 1, wherein a verified VNF package, resulting from the entity verifying the integrity of the VNF package, is added to a communication server provider (CSP) catalog.
	(Fargano, Paragraph [0047], see “sending, to at least one of the one or more external NFV entities, a service catalog indicating at least one of a plurality of VNFs, a plurality of application programming interfaces (“APIs”), or a plurality of services offered by the one or more internal NFV entities…the first set of instructions might further comprise instructions for certifying the one or more VNFs and instructions for storing a record of the one or more VNFs that are certified in a database in communication with the interconnection gateway device”, where “certifying the one or more VNFs” is analogous to verifying a VNF package and adding the verified VNF package to a communication service provider (CSP) catalog, where “service catalog” is analogous to a communication service provider catalog).
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, alteration, or occurrence of erroneous registration, disclosed of Nakano, and techniques disclosed of Andrade, by implementing techniques for network functions virtualization interconnection gateway, comprising of adding a verified VNF package to a communication service provider (CSP) catalog, disclosed of Fargano.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definitions, comprising of adding a verified VNF package to a communication service provider (CSP) catalog. Adding a VNF package to a CSP catalog allows for the service provider’s to keep track of customer entities, as well as, properly allocate network resources, as the VNF packages are verified (Fargano, Paragraph [0047]). 
	Regarding claim 5, Nakano as modified by Andrade and further modified by Fargano teaches The method of claim 4, wherein the system verifies that the verified VNF package in the CSP catalog is unchanged by verifying the digital signature of the VNF package in the blockchain (Nakano, Paragraph [0123], see “if it is determined that the digital signature of the VNF data with the digital signature is invalid, the control apparatus 310 notifies, in step S427, the operator terminal 210 of an error by determining that the acquired VNF may be a VNF that has been unauthorizedly registered, altered, or erroneously registered, and terminating the activation or change processing”, where the system verifies that the verified VNF package in the CSP catalog (VNF database) is unchanged by verifying the digital signature of the VNF package in the blockchain).

	Regarding claim 6, Nakano as modified by Andrade teaches The method of claim 1, wherein a verified network service definition, resulting from the entity verifying the integrity of the network service definition, is added to a CSP (Nakano, Paragraph [0012], see “a setting unit that sets, when said authenticator authenticates that the virtual network function has been validly registered or updated, the instructed virtual network function as the one of the functions included in the virtual network service”, where “validly registered or updated” is being read as a verified network service definition, due to the network service definition comprising of virtual network functions (VNFs) and where “a setting unit that sets…the instructed virtual network function as the one of the functions included in the virtual network service” is being read as adding the verified network service definition to a communication service provider catalog, where “virtual network service” is being read as a communication service provider) (Nakano, Paragraph [0032], see “selects a target virtual network service from the plurality of virtual network services and transmits at least a virtual network function to be registered and an identifier of a provider of the virtual network function to be registered”, where “selects a target virtual network service…and transmits at least a virtual network function to be registered” is being read as registering (adding) a network service definition to a virtual network service (communication service provider) database/catalog) (Nakano, Paragraph [0218], see “If the result of authentication using the digital signature is valid, the VNF in the VNF database 330 is read out, the third party terminal 910 sends an update instruction, and then processing of registering the updated VNF added with the digital signature in the VNF database 330 is performed again”, where “update instruction” is being read as adding the verified network service definition to a communication service provider database/catalog).
	Nakano as modified by Andrade do not teach the following limitation(s) as taught by Fargano: The method of claim 1, wherein a verified network service definition, resulting from the entity verifying the integrity of the network service definition, is added to a CSP catalog.
	(Fargano, Paragraph [0047], see “sending, to at least one of the one or more external NFV entities, a service catalog indicating at least one of a plurality of VNFs, a plurality of application programming interfaces (“APIs”), or a plurality of services offered by the one or more internal NFV entities…the first set of instructions might further comprise instructions for certifying the one or more VNFs and instructions for storing a record of the one or more VNFs that are certified in a database in communication with the interconnection gateway device”, where “certifying the one or more VNFs” is analogous to verifying a VNF package (comprising of the network service definition) and adding the verified network service definition to a communication service provider (CSP) catalog, where “service catalog” is analogous to a communication service provider catalog).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, alteration, or occurrence of erroneous registration, disclosed of Nakano, and techniques disclosed of Andrade, by implementing techniques for network functions virtualization interconnection gateway, comprising of adding a verified VNF package to a communication service provider (CSP) catalog, disclosed of Fargano.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definitions, comprising of adding a verified network service definition to a communication service provider (CSP) catalog. Adding a network service definition to a CSP catalog allows for the service provider’s to keep track of customer entities, as well as, properly allocate network resources, as the network service definitions are verified (Fargano, Paragraph [0047]). 

	Regarding claim 8, Nakano as modified by Andrade and further modified by Fargano teaches The method of claim 6, wherein an orchestrator verifies that the verified network service definition in the CSP catalog is unchanged by verifying the digital signature of the network service definition in the blockchain when the orchestrator receives a request to run the network service definition (Nakano, Paragraph [0189], see “the control apparatus 310 requests the following data transmission by transmitting the VNF identifier or VNF provider identifier to the authentication server 320 and the VNF database 330…the control apparatus 310 acquires a VNF with a digital signature associated with the VNF identifier or VNF provider identifier…in step S811, the control apparatus 310 acquires a verification key (public key) associated with the VNF identifier or VNF provider identifier from the authentication server 320. In step S813, based on the acquired VNF with the digital signature and the verification key (public key), the control apparatus 310 executes processing of determining whether the digital signature is valid or invalid”, where “control apparatus 310” is being read as the orchestrator that verifies the network service definition (virtual network function) in the CSP catalog (VNF database) by verifying the digital signature (digital signature vs. verification key)) (Nakano, Paragraph [0223], see “If it is determined that the VNF may be registered by the VNF provider, the registration update apparatus 1060 transmits, in step S1117, the VNF to be registered and provider information to the control apparatus 310, and requests to register the VNF. The control apparatus 310 also transmits the VNF registration request to the authentication server 320”, where the orchestrator (control apparatus) receives a request (from the registration update apparatus 1060) to run the network service definition, which executes the process of verification). 

	Regarding claim 9, Nakano as modified by Andrade and further modified by Fargano teaches The method of claim 8, wherein the orchestrator creates a running network service utilizing the verified network service definition (Nakano, FIG. 8A, see “PERFORM ANOTHER PROCESSING (S823)”, which illustrates that the method comprises a running network service) (Nakano, Paragraph [0277], see “The orchestration apparatus 1520 also includes a virtual network service generator 1705 that generates a new virtual network service”, where “virtual network service generator 1705” is being read as a running network service utilizing the verified network service definitions).

	Regarding claim 10, Nakano as further modified by Fargano teaches The method of claim 9, further comprising:
	computing, by the orchestrator, a first digital signature for a configuration representation associated with the running network service (Nakano, Paragraph [0124], see “the authentication server 320 generates a digital signature and determines validity/invalidity”, where “authentication server 320” is being read as the orchestrator, due to FIG. 20 depicting that the authentication server can be in the orchestration apparatus);
	storing, by the orchestrator, the first digital signature (Nakano, Paragraph [0096], see “A VNF database 330 stores a pre-registered VNF with a digital signature to be searchable by provider information, a VNF identifier, or the like”);
	computing, by the orchestrator, a second digital signature for the running network service during production (Nakano, Paragraph [0156], see “The authentication server 320 stores a verification key (public key) 702 in association with VNF information 701”, where “verification key (public key) 702” is being read as the second digital signature, which is computed in association with the VNF information 701);
	comparing, by the orchestrator, the second digital signature to the first digital signature stored (Nakano, Paragraph [0125], see “the authentication server 320 determines, using the verification key, whether the VNF with the digital signature is valid or invalid, and returns the determination result to the control apparatus 310”, where “authentication server 320” is being read as being a part of the orchestrator and where the authentication server compares the digital signature to the verification key (second digital signature) stored in the shared database);
	determining, by the orchestrator, whether the second digital signature matches the first digital signature (Nakano, Paragraph [0125], see “the authentication server 320 determines, using the verification key, whether the VNF with the digital signature is valid or invalid, and returns the determination result to the control apparatus 310”, where the authentication server 320 (e.g., part of the orchestrator) determines whether the digital signature matches the verification key (second digital signature)); and
	generating, by the orchestrator, an alert for potential tampering of the running network service if the second digital signature does not match the first digital signature (Nakano, Paragraph [0093], see “if the identity of the operator is rejected in authentication of the digital signature, it is determined that the VNF read out from the VNF database may have been unauthorizedly registered, altered, or erroneously registered. As a result, the VNF activation or change processing is terminated, and information indicating that an activation or change error has occurred and its factor is invalidity of the digital signature is displayed on a display screen 214 of the operator terminal 210”, where “information indicating that an activation or change error has occurred…is displayed on a display screen 214” is being read as the generation of an alert for potential tampering of the running network service as a result of the identifiers not matching).
	Nakano as further modified by Fargano do not teach the following limitation(s) as taught by Andrade: storing, by the orchestrator, the first digital signature in the blockchain;
	(Andrade, Paragraph [0024], see “One type of distributed ledger is a linear blockchain wherein data related to transaction documents and the digital signatures of the parties to the transaction are stored in blocks of data”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, by implementing techniques for providing a universal decentralized solution for verification of users with cross-verification features, comprising of storing a digital signature in a blockchain, disclosed of Andrade
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of storing a digital signature in a blockchain. This allows for a more organized security management and efficiency of the overall system by storing the digital signature in the blockchain so that the entity that the VNF package is provided to is capable of verifying the integrity of the VNF package using the digital signature stored in the blockchain (Andrade, Paragraph [0024]). 

Regarding claim 11, Nakano as modified by Andrade and further modified by Fargano teaches The method of claim 10, further comprising updating and storing, by the orchestrator, the first digital signature if the running network service undergoes an approved change (Nakano, Paragraph [0212], see “Note that the VNF obtained by reading out and updating the existing VNF is added with a new digital signature, and the VNF with the digital signature is stored”, where “the VNF with the digital signature is stored” is being read as updating and storing the first digital signature if the running network service undergoes an approved change).

Regarding claim 12, Nakano as modified by Andrade and further modified by Fargano teaches The method of claim 11, wherein the approved change includes one or more of migration, change of scaling, change of network address, change of location, change of functional configuration, and change of one or more policies (Nakano, Paragraph [0277], see “the orchestration apparatus 1520 includes a scale-out controller 1703 that processes scale-out causing the activation or change of the VNF, and a migration controller 1704 that processes migration”, where the approved changes includes migration and/or change of scaling).


Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Andrade, in further view of Ebrahimi et al. (U.S. PGPub. 2018/0227131), hereinafter Ebrahimi. 

	Regarding claim 22, Nakano as modified by Andrade do not teach the following limitation(s) as taught by Ebrahimi: The method of claim 1, wherein the digital signature is stored in the blockchain once accredited.
	(Ebrahimi, Paragraph [0007], see “The method includes signing the generated hashed data using a private key of the certifying entity to create a signed certification of the data. The method includes transmitting the signed certification of the data to a blockchain for storing”, where “signed certification” is analogous to comprising the digital signature, which is stored in the blockchain once accredited).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, and techniques disclosed of Andrade, by implementing techniques for an electronic identification verification system, comprising of the digital signature being stored in the blockchain once accredited, disclosed of Ebrahimi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of the digital signature being stored in the blockchain once accredited. This allows for better security management within the system by keeping track of all the transactions within the blockchain by storing the digital signature associated with the transactions once they are accredited in order for a more effective method of analyzing and/or obtaining records (Ebrahimi, Paragraph [0007]). 

	Regarding claim 24, Nakano as modified by Andrade do not teach the following limitation(s) as taught by Ebrahimi: The method of claim 1, wherein the entity is a certification authority verifying the integrity of the VNF package using the digital signature of the VNF package stored in the blockchain.
	(Ebrahimi, Paragraph [0061], see “the certification process allows one entity (e.g., a certifying entity) to certify another entity, such as through corresponding data associated with the entity…The certification of data (e.g., personal data), such as through a certification record, allows a user to present the personal data along with the certification to a third party”, where “certifying entity” is analogous to a certification authority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, and techniques disclosed of Andrade, by implementing techniques for an electronic identification verification system, comprising of the entity that verifies the integrity of the VNF package using the digital signature being a certification authority, disclosed of Ebrahimi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of the entity that verifies the integrity of the VNF package using the digital signature being a certification authority. This allows for better security management within the system and more reliability within the integrity of the package by having a certification authority verify the integrity of the VNF package. Since each browser has the open cryptographic key of the certification authority, it can confirm that the certificate was really sent by the certification authority, thus making it a more secure process (Ebrahimi, Paragraph [0061]). 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Andrade, in further view of Tormasov et al. (U.S. PGPub. 2018/0121635), hereinafter Tormasov. 

	Regarding claim 23, Nakano as modified by Andrade do not teach the following limitation(s) as taught by Tormasov: The method of claim 1, wherein the entity, responsive to receipt of the VNF or network service definition, verifies the integrity of the VNF package or the network service definition by polling the blockchain with a digital signature computed for the received VNF or network service definition.
	(Tormasov, Paragraph [0026], see “When a computing node requests approval to add to the blockchain, participants in the network, each of which having a copy of the blockchain, are polled and run one or more algorithms to evaluate and validate the proposed transactions”) (Tormasov, Paragraph [0031], see “the blockchain network (105) selected for use with the disclosed methods is one that implements a high stringency consensus system for validating transactions (e.g., one that requires that a majority of polled computing nodes approve of a given transaction). The blockchain network (105) typically provides hashes of previous data blocks to the data input API (103) which may then be used as a watermark”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano and techniques disclosed of Andrade, by implementing techniques for authenticating video using watermarks, comprising of the entity verifying the integrity of the package by polling the blockchain with a hash of the VNF, disclosed of Tormasov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of the entity verifying the integrity of the package by polling the blockchain with a hash of the VNF. This allows for a more efficient and effective method for verifying the integrity of the package by polling the blockchain in order to evaluate and validate the VNF packages (Tormasov, Paragraph [0031]). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, in view of Andrade, in further view of Ebrahimi, in further view of Oon (U.S. PGPub. 2004/0249667). 

	Regarding claim 25, Nakano as modified by Andrade do not teach the following limitation(s) as taught by Ebrahimi: The method of claim 24, wherein the certification authority creates a certificate certifying the VNF 
	(Ebrahimi, Abstract, see “The method includes generating a certification record based on signing the generated hashed data using a private key of the certifying entity to create a signed certification of the data”, where “certification record” is analogous to a certificate and where “certifying entity” is analogous to the certification authority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, and techniques disclosed of Andrade, by implementing techniques for an electronic identification verification system, comprising of the certification authority creating a certificate certifying the VNF, disclosed of Ebrahimi.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of the certification authority creating a certificate certifying the VNF. This allows for better security management within the system and more reliability within the integrity of the package by having a certification authority verify the integrity of the VNF package. Since each browser has the open cryptographic key of the certification authority, it can confirm that the certificate was really sent by the certification authority, thus making it a more secure process (Ebrahimi, Abstract). 
Nakano as modified by Andrade and further modified by Ebrahimi do not teach the following limitation(s) as taught by Oon: The method of claim 24, wherein the certification authority creates a certificate certifying the VNF and records a hash checksum of the certificate in the blockchain.
(Oon, Paragraph [0096], see “Each transaction in the journal and ledgers are subjected to a hash function, which produces a running checksum balance after each transaction. These hash balances are computed into a medical record checksum, which is expressly disseminated outside the medical record environment, and in the course of normal clinical practice, the checksums held outside the record environment serve to verify the integrity of the medical record”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a virtual network system that prevents unauthorized registration, disclosed of Nakano, techniques disclosed of Andrade, and techniques for an electronic identification verification system, comprising of the certification authority creating a certificate certifying the VNF, disclosed of Ebrahimi, by implementing techniques for improved recording of medical transactions, comprising of recording a hash checksum of the certificate in the blockchain, disclosed of Oon.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for verifying virtual network function (VNF) packages and/or network service definition integrity, comprising of recording a hash checksum of the certificate in the blockchain. The hash checksum allows for better security management within the system by serving to verify the integrity of the records (Oon, Paragraph [0096]). 







Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433